Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT

                                   No. 04-14-00577-CV

                  IN THE INTEREST OF J.J.C., A.C., Je.J.C., Children

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02118
                    Honorable Charles E. Montemayor, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED January 28, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice